Determination of the respondent Police Commissioner dated September 26, 1988, which dismissed petitioner from his position as a police officer, is unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court, New York County, Eugene Nardelli, J., entered March 8, 1989) is dismissed, without costs and without disbursements.
Upon a review of the record, we find that there is substantial evidence to support the Commissioner’s determination that petitioner was guilty of five violations of the Patrol Guide; that is, that he failed to request the presence of a sergeant before searching the body or premises of a person found deceased; that he neglected to properly safeguard or voucher the paper currency discovered in a pants pocket; that he placed the currency in another location; that he knowingly and falsely represented to his sergeant that he had not recovered currency from the deceased; and that he failed to make proper activity log entries of his assignment that evening (see, 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176). Moreover, the sanction imposed for the foregoing offense was not so disproportionate as to be shocking to one’s sense of fairness, particularly in view of the fact that petitioner’s conduct was similar to that of a thief and not in conformity with the responsibilities of a police officer. Indeed, *288since the Commissioner "is accountable to the public for the integrity of the Department”, much deference should be given to his determination concerning appropriate punishment (Matter of Berenhaus v Ward, 70 NY2d 436, 445). Concur— Sullivan, J. P., Milonas, Rosenberger and Smith, JJ.